ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2017-04-19_ORD_01_NA_06_FR.txt.                                                                         217




                     OPINION INDIVIDUELLE
                  DE M. LE JUGE AD HOC POCAR

[Traduction]

   1. Je me suis associé à la majorité pour voter en faveur de l’indication
de l’ensemble des mesures conservatoires relatives à la convention inter-
nationale sur l’élimination de toutes les formes de discrimination raciale
(ci-après, la « CIEDR »), ainsi que de la mesure conservatoire tendant à
prescrire aux deux Parties de s’abstenir de tout acte qui risquerait
d’aggraver ou d’étendre le diﬀérend. Cela étant, il me faut préciser qu’il
eût, à mon sens, été nécessaire et approprié d’indiquer des mesures
conservatoires s’agissant également de la convention internationale pour
la répression du ﬁnancement du terrorisme (ci-après, la « CIRFT »).
En particulier, je n’ai pu m’associer à la majorité lorsqu’elle a considéré
qu’il n’était pas satisfait au critère de la plausibilité requis pour que la
Cour pût indiquer au moins certaines des mesures conservatoires
sollicitées par l’Ukraine relativement à cette seconde convention (voir le
point 1 ci-après). Je m’inquiète en outre quelque peu des implications de
la présente ordonnance pour la bonne administration de la justice
(voir le point 2 ci-après). Enﬁn, je tiens à apporter quelques éclaircisse-
ments supplémentaires sur les raisons pour lesquelles la destruction de
l’appareil assurant le vol MH17 n’a pas été examinée plus avant par la
Cour (voir le point 3 ci-après).


               1. La plausibilité des droits revendiqués
                            par l’Ukraine

  2. La Cour déclare dans sa décision que
    « les obligations qui découlent de l’article 18 [de la CIRFT] et les
    droits correspondants n’existent que relativement aux actes visés à
    l’article 2, à savoir la fourniture ou la réunion de fonds dans l’inten-
    tion de les voir utilisés ou en sachant qu’ils seront utilisés pour com-
    mettre des actes visés aux alinéas a) et b) du paragraphe 1 dudit
    article » (ordonnance, par. 74).
Bien qu’elle reconnaisse que, dans la présente aﬀaire, les actes dont
l’Ukraine tire grief –– à savoir l’attentat à la bombe perpétré contre des
manifestants paciﬁques à Kharkiv, le bombardement de Marioupol, les
attaques contre Volnovakha et Kramatorsk, et la destruction de l’avion
de la Malaysia Airlines assurant le vol MH17 –– ont fait un grand nombre
de morts et de blessés dans la population civile, la Cour répond par la
négative à la question de savoir « s’il existe des raisons suﬃsantes pour

                                                                        117

       application de la cirft et de la ciedr (op. ind. pocar)             218

considérer que les autres éléments ﬁgurant au paragraphe 1 de l’article 2,
tels que les éléments de l’intention ou de la connaissance qui ont été men-
tionnés ci-dessus (voir ordonnance, par. 74), et celui relatif au but auquel
il est fait référence à l’alinéa b) dudit paragraphe, sont réunis », et conclut
que, « [à] ce stade de la procédure, l’Ukraine n[e lui] a pas soumis … de
preuves oﬀrant une base suﬃsante pour que la réunion de ces éléments
puisse être jugée plausible » (ibid., par. 75).
   3. La conclusion de la Cour selon laquelle les droits revendiqués par
l’Ukraine sur le fondement de la CIRFT ne sont pas plausibles découle
d’un bref raisonnement auquel il m’est diﬃcile de m’associer, au regard
des éléments versés au dossier de l’aﬀaire. Selon moi, il est plausible que
les attaques sans discrimination dont l’Ukraine tire grief aient visé à
semer la terreur, et que les personnes ayant fourni des fonds à leurs
auteurs l’aient fait en pleine connaissance de cause. Il ressort du dossier
que maintes attaques ont été perpétrées contre des civils, ce dont des
organisations internationales dignes de foi ont témoigné, et que ces
attaques n’avaient pas de justiﬁcation apparente d’un point de vue mili-
taire. L’existence d’une « connaissance » ou d’un « but » ne pouvant
généralement être établie qu’au moyen de preuves circonstancielles (« cir-
cumstantial evidence »), il était au moins plausible, vu la fréquence des
attaques contre des civils et le grand nombre de rapports oﬃciels en fai-
sant état, que les personnes ayant fourni des fonds aient su que ceux-ci
seraient probablement utilisés pour commettre de telles attaques, et non
pas uniquement contre des cibles militaires. De plus, s’agissant du but
poursuivi, l’existence d’une intention de semer la terreur est considérée
dans la jurisprudence internationale en matière pénale comme la seule
déduction possible, d’un point de vue raisonnable, lorsque des attaques
sans discrimination sont perpétrées de manière répétitive et sans justiﬁca-
tion militaire (voir TPIY, Le procureur c. Stanislav Galić, aﬀaire no IT-98-
29-T, jugement du 5 décembre 2003, par. 593), ou en des lieux connus
pour être fréquentés quotidiennement par des civils (voir TPIY, Le procu-
reur c. Dragomir Milošević, aﬀaire no IT-98-29/1-T, jugement du
12 décembre 2007, par. 881). S’il a été parvenu à cette conclusion en cher-
chant à déterminer le « but principal » d’une attaque, au sens du para-
graphe 2 de l’article 51 et du paragraphe 2 de l’article 13 des protocoles
additionnels I et II du 8 juin 1977, respectivement, alors une telle déduc-
tion est au moins plausible lorsqu’il s’agit simplement de déterminer le
« but » d’une attaque au regard de l’alinéa b) du paragraphe 1 de l’ar-
ticle 2 de la CIRFT.
   4. Force était selon moi de conclure, au vu des informations versées au
dossier de l’aﬀaire, qu’il était assurément satisfait en l’espèce au critère de
la plausibilité régissant l’indication de mesures conservatoires. J’aurais
donc été partisan d’indiquer une mesure conservatoire tendant à prescrire
à la Fédération de Russie d’accorder à l’Ukraine la pleine coopération
requise par l’article 18 de la CIRFT, notamment en exerçant sur ses fron-
tières un contrôle approprié, aﬁn de prévenir la commission de toute
infraction au sens de ladite convention.

                                                                           118

      application de la cirft et de la ciedr (op. ind. pocar)           219

      2. Les risques pour la bonne administration de la justice

   5. En ce qui concerne le critère de la plausibilité lui-même, je ne
conteste pas l’opportunité de vériﬁer, dans une certaine mesure, que les
droits revendiqués par le demandeur ne sont pas manifestement inexis-
tants, aﬁn d’éviter que la procédure des mesures conservatoires soit utili-
sée à mauvais escient et de tenir dûment compte des droits du défendeur.
La Cour a pleinement embrassé cette notion lorsqu’elle a expressément
ajouté le critère de la plausibilité aux éléments à prendre en considération
dans l’examen d’une demande en indication de mesures conservatoires.
   6. Cependant, la Cour n’a jamais déﬁni de manière claire le seuil à
atteindre pour que des droits puissent être réputés plausibles, comme l’a
déjà relevé le juge Abraham dans son opinion individuelle en l’aﬀaire des
Usines de pâte à papier sur le fleuve Uruguay ((Argentine c. Uruguay),
mesures conservatoires, ordonnance du 13 juillet 2006, C.I.J. Recueil 2006,
opinion individuelle de M. le juge Abraham, p. 140, par. 10). A cet égard,
le juge Sepúlveda-Amor a exprimé ses préoccupations dans l’aﬀaire rela-
tive à Certaines activités, lorsqu’il a posé les questions suivantes :
       « Les Etats demandant l’indication de mesures conservatoires
    sont-ils censés établir prima facie le bien-fondé de leurs prétentions
    sur le fond, ou le critère fumus non mali juris est-il suﬃsant — autre-
    ment dit, la Cour peut-elle se contenter de s’assurer que les droits
    revendiqués ne sont pas manifestement inexistants en l’état des infor-
    mations dont elle dispose ? Suﬃt-il de démontrer la possibilité de
    l’existence d’un droit, le caractère raisonnable de l’aﬃrmation de
    l’existence d’un droit, ou bien le critère pertinent est-il celui de la
    probabilité ? » (Certaines activités menées par le Nicaragua dans la
    région frontalière (Costa Rica c. Nicaragua), mesures conservatoires,
    ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), opinion indivi-
    duelle de M. le juge Sepúlveda-Amor, p. 37, par. 12.)
  7. J’estime, comme le juge Sepúlveda-Amor, qu’il ne s’agit pas là de
simples « subtilités théoriques » ; au contraire, ce manque de clarté, comme
mon confrère le pressentait, a des conséquences pratiques sur la manière
dont les parties plaident dans le contexte de demandes en indication de
mesures conservatoires et
    « encourag[e] en déﬁnitive les Etats demandant l’indication de
    mesures conservatoires à trop entrer, très en amont, dans le fond du
    diﬀérend, grevant ainsi la procédure prévue à l’article 41 du Statut de
    questions que la Cour devrait en réalité examiner au stade du fond »
    (ibid., p. 38, par. 15).
   8. La présente aﬀaire ne fera qu’ajouter au risque d’encourager les par-
ties à trop aborder le fond. La Cour a eﬀectivement conclu que « l’Ukraine
n[e lui] a[vait] pas soumis … de preuves oﬀrant une base suﬃsante pour
que la réunion de ces éléments puisse être jugée plausible » (ordonnance,
par. 75). Une telle déclaration conduit à s’interroger sur le niveau de

                                                                        119

       application de la cirft et de la ciedr (op. ind. pocar)              220

preuve requis. Plus généralement, elle tend à brouiller la distinction exis-
tant entre la phase des mesures conservatoires et celle du fond, ce qui peut
sérieusement compromettre la bonne administration de la justice. En par-
ticulier, dans une situation où l’intention et le but doivent être établis au
moyen de preuves circonstancielles, comment les parties peuvent-elles
savoir jusqu’où aller dans l’exposé de leur argumentation lorsqu’elles
demandent l’indication de mesures conservatoires ? Ne serait-il pas plus
judicieux et plus sûr pour elles de présenter l’ensemble de leurs arguments
et éléments de preuve dès ce stade précoce de l’instance ? Il est permis de
se demander comment la Cour attend des parties qu’elles parviennent, à
l’avenir, à concilier une telle jurisprudence et les prescriptions de l’instruc-
tion de procédure XI, qui se lit comme suit :
        « Dans leurs exposés oraux sur les demandes en indication de
     mesures conservatoires, les parties devraient se limiter aux questions
     touchant aux conditions à remplir aux ﬁns de l’indication de mesures
     conservatoires, telles qu’elles ressortent du Statut, du Règlement et
     de la jurisprudence de la Cour. Les parties ne devraient pas aborder
     le fond de l’aﬀaire au-delà de ce qui est strictement nécessaire aux
     ﬁns de la demande. »
  9. En retour, une avalanche de matériaux et d’éléments de preuve qui
devraient sans doute être réservés au stade du fond risque d’alourdir la
tâche de la Cour et de peser sur sa capacité d’indiquer avec célérité des
mesures urgentes. S’il convient d’éviter tout retard dans l’indication de
mesures conservatoires, il convient également d’éviter les procédures qui
ne laissent pas à la Cour suﬃsamment de temps pour traiter de grandes
quantités d’éléments de preuve.


          3. La question de l’avion de la Malaysia Airlines

   10. Une part non négligeable de l’argumentation avancée par l’Ukraine
sur le fondement de la CIRFT repose sur la destruction de l’avion de la
Malaysia Airlines qui assurait le vol MH17. Cette question n’a toutefois
pas été examinée en détail à ce stade de la procédure. Bien que d’accord
avec les raisons de cette retenue, j’estime que quelques explications sup-
plémentaires auraient été les bienvenues dans l’ordonnance.
   11. Il ne fait aucun doute que les Parties n’avaient pas, au stade des
mesures conservatoires, à exposer en profondeur leurs arguments concer-
nant cette tragédie. De fait, l’espace aérien situé au-dessus de l’Ukraine
orientale étant fermé depuis juillet 2014, il n’y a plus d’urgence pour
l’aviation civile. Ne serait-ce que pour cette raison, la Cour n’avait pas à
se pencher dans son analyse sur la destruction de l’appareil assurant le
vol MH17.
   12. Dans la partie liminaire de l’ordonnance, la Cour esquisse le
contexte de la présente aﬀaire, marqué par des combats en Ukraine orien-
tale et la destruction de l’avion en question. Elle déclare de manière très

                                                                            120

       application de la cirft et de la ciedr (op. ind. pocar)             221

succincte que « l’aﬀaire dont elle est saisie est d’une portée limitée. En ce
qui concerne les événements survenus dans la partie orientale de son ter-
ritoire, l’Ukraine a introduit la présente instance uniquement sur la base
de la CIRFT. » (Ordonnance, par. 16.) Cette déclaration d’ordre factuel
est incontestable, puisque les aﬀaires soumises à la Cour sur la base d’une
clause compromissoire voient leur portée limitée à l’objet de la conven-
tion concernée.
   13. A mon sens, cette déclaration ne peut toutefois signiﬁer que la
Cour, sans s’être livrée à une analyse approfondie de la CIRFT ni avoir
examiné avec soin les éléments de preuve, soit parvenue à une conclusion
quant à l’applicabilité de la convention. Dans son argumentation concer-
nant la CIRFT, l’Ukraine s’est référée à la fois à la destruction de l’avion
de la Malaysia Airlines et à des tirs d’artillerie aveugles sur le terrain, des
faits qui sont susceptibles de relever des alinéas a) et b) du paragraphe 1
de l’article 2 de la convention, respectivement. Pour éviter tout malen-
tendu, la Cour aurait pu dire clairement qu’elle n’avait pas, à ce stade de
la procédure et en l’absence d’urgence –– pour la raison exposée
ci-dessus ––, à examiner la question de savoir si la destruction de l’appa-
reil assurant le vol MH17 entrait dans les prévisions de l’alinéa a) et,
partant, de la convention de Montréal.

                                                  (Signé) Fausto Pocar.




                                                                           121

